CHANDLER, Justice,
concurring in part and in the result:
¶ 41. I agree with Justice Pierce that there was no evidentiary basis for Hye’s requested accessory-after-the-fact instructions and would affirm Hye’s conviction. But, unlike Justice Pierce, I would not abandon this State’s longstanding adherence to the rule that a defendant is entitled to an instruction on a lesser-related offense if justified by the evidence. I join Justice Kitchens’s well-reasoned analysis of that issue.
KITCHENS, J., JOINS THIS OPINION IN PART.